Citation Nr: 1440797	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-33 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to service connection for above the  right knee amputation, secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the decision, the RO denied service connection for above the knee amputation, right lower extremity status post embolism.  

In November 2012, the Veteran submitted records of treatment signed by Drs. "J.L.", "A.H.", and "K.H.".  The evidence documents current diagnoses and recent treatment (status post aortic graft root replacement and coronary artery bypass graft).  The evidence does not address a relationship between the Veteran's lower left extremity disability and his ischemic heart disease or provide any information as to the etiology of his lower right extremity disability.  This case turns on the nexus element and these records do not provide evidence pertinent to that element.  The records are therefore not pertinent evidence and there is no need to delay the adjudication of the Veteran's appeal based on the submission of these records.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

The Veteran's ischemic heart disease did not cause or aggravate his popliteal aneurysm which caused an intra-arterial thrombosis that required a right leg above the knee amputation. 


CONCLUSION OF LAW

The criteria for service connection for right leg above the knee amputation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), (d), 3.310 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in February 2011.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records in addition to private treatment records.  Also, VA afforded the Veteran a relevant examination and opinions by medical doctors, the adequacy of which is explained below, in April 2011, as supplemented by an addendum in December 2011.

The Veteran argued through his representative, in an October 2012 Form 646 and an April 2013 Informal Hearing Presentation, that the VA examiner conducting the Veteran's Compensation and Pension Examination was not a vascular specialist and was therefore not qualified to offer an opinion regarding the cause of the Veteran's popliteal aneurysm and subsequent thrombosis.  The Veteran seeks a remand for a new expert opinion.  

In Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit explained as follows:

In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  

The Federal Circuit continued:  "Given that one part of the presumption of regularity is that the person selected by the VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."  Id. at 586.  

Here the Veteran's representative merely asserts that the examiner must be a vascular specialist.  There is no argument as to why the examiner who rendered the opinion is not qualified to do so, other than that the person was not a vascular specialist. This bare assertion is not sufficient to overcome the presumption that VA selected a competent examiner.  See Hilkert v. West, 12 Vet.App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error); Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (physician's assistant was competent to perform examination).

Further, the Board finds that the VA examination was adequate.  VA provided the Veteran a compensation and pension examination with an opinion on etiology in April 2011, and obtained an addendum opinion in December 2011.  38 C.F.R. § 3.159(c) (4).  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's medical records and history.  38 C.F.R. § 3.159(c) (4).  The examiner also described the Veteran's right leg aneurysm, thrombosis, and subsequent amputation in sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence)  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection

In his December 2010 claim, the Veteran asserted that his right leg embolism and loss of right leg above the knee were service connected, later amending the "right leg condition to include embolism and loss of limb above the knee as secondary to the claimed ischemic heart disease."  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection has already been established for the Veteran's ischemic heart disease, to include coronary artery disease.

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The issue on appeal is whether the right knee embolism and subsequent right leg above the knee amputation were secondary to the Veteran's ischemic heart disease.  The October 2012 VA Form 646 states there is reasonable doubt as to the cause of his right leg above the knee amputation, i.e., that the peripheral vascular disease could have caused the right knee embolism, or, as the Veteran alleges, his ischemic heart disease could have caused it.  For the following reasons, the Board rejects this argument and denies the appeal.  

Of record are numerous private treatment records relevant to the Veteran's right leg disability.  In April 2010, the Veteran presented at a private hospital with severe right calf pain.  An ultrasound study revealed a "large popliteal aneurysm with thrombosis extending into all distal arteries."  After an unsuccessful intra-arterial thrombolysis procedure, the Veteran underwent surgery attempting bypass to his lower right extremity.  This was also unsuccessful, and with continued swelling and evidence of ischemia, the Veteran eventually elected for a "right above the knee amputation"

In April 2011, the VA examiner provided an opinion in which she concluded the Veteran's "above-the-knee amputation is NOT a result of or aggravation of his ischemic heart disease.  The amputation occurred as a result of peripheral vascular disease."  In December 2011, another VA examiner provided an opinion, in which he concluded that the amputation was "not caused by or the result of coronary artery disease."  The December 2011 examiner explained that the right leg above the knee amputation was secondary to a popliteal aneurysm resulting in intra-arterial thrombosis.  For his rationale, the examiner noted that an "aneurysm is a weakening in the wall of the popliteal artery and is not affected by [the] status of coronary arteries."  

The private treatment records associated with the claims file do not include evidence of causation or aggravation of the Veteran's right lower extremity by his ischemic heart disease.  

As to any other nexus opinion that can be gleaned from the Veteran's statements, the Board finds such opinion not competent.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

Whether ischemic heart disease can cause a popliteal aneurysm, causing an intra-arterial thrombosis, leading to ischemia in the lower extremities of the right leg and, subsequently, an above the knee amputation, is not something that can be determined by mere observation.  Nor are these questions simple.  As such, the Board finds that the Veteran's opinion as to how his service may have caused his current disorders are not competent evidence as to nexus. 

The VA examination report and addendum, respectively, from April and December 2011 and the VA examination report from August 2012, provide sufficient opinions on the questions of aggravation and causation.  By itself, the April 2011record does not sufficiently address causation or aggravation because the examiner simply concludes that the "amputation occurred as a result of peripheral vascular disease," which is not "defined as ischemic heart disease," and that "peripheral vascular disease was not a result of or aggravation of the ischemic heart disease."  The December 2011 addendum provides adequate rationale.  Dr. D.K. concludes that "coronary artery disease did not cause, contribute to, or aggravate [the Veteran's] popliteal aneurysm.  Aneurysm is a weakening in the wall of the popliteal artery and is not affected by status of coronary arteries."  Further, in an August 2012 Compensation and Pension Examination report, a VA physician noted that "IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  He concluded, "IHD encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization."  

The Board notes that the Veteran's service treatment records (STRs) contain no indication of a lower right extremity condition that could have led to his amputation.  An October 1967 report of medical examination for the purpose of separation from active duty documents a normal clinical examination of the Veteran's vascular system.  This tends to show that he did not have a right leg vascular condition at separation from service and is therefore evidence against granting the appeal on a direct service connection theory of entitlement.  There is no evidence that his right leg vascular condition was directly caused by his active service.  Additionally, it does not appear that the Veteran has alleged a direct connection to service.  The preponderance of evidence is against granting service connection on a direct service connection theory of entitlement. 

In conclusion, the preponderance of evidence is against a finding that the Veteran's right lower extremity disability was caused or aggravated by his service-connected ischemic heart disease or is otherwise related to his active service.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3  (2013).


ORDER

The claim of entitlement to service connection for above the knee amputation, secondary to ischemic heart disease is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


